DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 20 are objected to because of the following informalities:  each of claims 7 and 20 recite “wherein the top fin and base portion each having”.  The word “having” should be  - -  have - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the claim recites “the thickness”. The recitation lacks antecedent basis in the claims.  Further, claim 6 now recites “a thickness”.  It is not clear whether this is referring back to the thickness of claim 5 or whether something else is intended.  It is noted that the preliminary amendment of claims 16 and 17 properly dealt with this issue. Claim 7 is rejected as a dependent claim.
As to claim 18, the claim recites “further comprises a top fin and the base portion each having”.  The limiting effect of the recitation is unclear as it appears to combine two distinct 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (US 2017/0217080) in view of Triplett et al. (US 6,719,942).
Regarding claim 1, Lupke et al. teach a split mold block for use in a pipe molding corrugator, the split mold block comprising a body with an interior mold cavity in one side of said mold block for defining an exterior configuration of a molded pipe (Figure 6 (8)/(8a) and (10)/(10a) are mold blocks for forming corrugated pipe 200; paragraphs [0018] and [0027]-[0031]), a base portion shaped for connecting with a drive mechanism (Figure 6 the top flat 
Lupke et al. do not explicitly teach the split mold block comprises a metal body.  However, Triplett et al. teach an analogous split mold block wherein the body is made of aluminum (i.e. a metal body; col. 13, lines 24-36).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lupke et al. and Triplett et al. and to have utilized an aluminum (i.e. a metal body) body split mold block in the split mold block of Lupke et al., as suggested by Triplett et al., for the purpose, as suggested by Triplett et al., of further facilitating cooling of the split mold block by utilizing an art recognized suitable material for the split mold block.
As to claim 2, the split mold block of Lupke et al. suggests fins that are orientated to be generally parallel to a longitudinal axis of the mold (Figure 6; the arrangement of the raised and lowered portions on the exterior surface around the circumference of (8a) and (10a) suggest the claimed orientation).
As to claim 12 and 13, Lupke et al. teach the split mold block of claim 1 is utilized to corrugate pipes and has two series of mold blocks cooperating to form a moving mold tunnel as claimed (Figure 1 (8) and (10)).  Lupke et al. suggest the fins are orientated to be generally .
   
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (US 2017/0217080) in view of Triplett et al. (US 6,719,942), as applied to claims 1, 2, 12 and 13 above, and further in view of Liu et al. (CN207841876).
As to claims 3 and 14, the combination teaches and suggests the split mold block and corrugator as claimed.  Lupke et al. do not teach the split mold block further comprises a seal on the split face surface and a coupling apparatus located between an edge of the fins and the seal.
However, Liu et al. teach an analogous split mold block wherein the split mold block further comprises a seal on the split face surface and a coupling apparatus located between an edge of the mold block and the seal (Figure (31) (51) and (62) forming a seal and (72) and (73) forming a coupling apparatus).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lupke et al. and Liu et al. and to have included a seal and a coupling apparatus as claimed in the split mold block of Lupke et al., as suggested by Liu et al., for the purpose, as suggested by the references of facilitating sealing and alignment of the split mold blocks when in use for corrugating plastic pipe.  In combination, the split mold block would have a seal and a coupling apparatus as claimed located between and edge of the cooling fins of Lupke et al. and the seal.
 




s 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lupke (US 5,002,478) in view of Triplett et al. (US 6,719,942) and either one of Lupke (US 5,372,774) or Dickhut et al. (US 4,439,130).
Regarding claim 1, Lupke ‘478 teaches a split mold block for use in a pipe molding corrugator (Abstract; Figure 2 (16); Figure 1; col. 2, lines 35-67), the split mold block comprising a body (36) with an interior mold cavity in one side of said mold block for defining an exterior configuration of a molded pipe (Figure 2), a base portion (Figure 2 (38) (46) (47)) shaped for connecting with a drive mechanism (col. 2, lines 35-60); a split face having a surface, the split face being located at an opposite end of the mold block from the base portion (Figure 2; Figure (col. 3, lines 16-60; the surface where two mold blocks combine to form a completed cavity); and two opposed side portions adapted to transfer heat from the mold block to a surrounding atmosphere by convection (Figure 2 – the exterior walls of the molding block (36)). 
Lupke ‘478 does not explicitly teach the split mold block comprises a metal body.  However, Triplett et al. teach an analogous split mold block wherein the body is made of aluminum (i.e. a metal body; col. 13, lines 24-36).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lupke ‘478 and Triplett et al. and to have utilized an aluminum (i.e. a metal body) body split mold block in the split mold block of Lupke ‘478., as suggested by Triplett et al., for the purpose, as suggested by Triplett et al., of further facilitating cooling of the split mold block by utilizing an art recognized suitable material for the split mold block.
Lupke ‘478 does not teach the opposed side portions include cooling fins forming an exterior of the mold block, wherein the cooling fins are located at a position exterior to said mold cavity.
However, each of Lupke ‘774 (Figure 9 (70); col. 10, lines 32-33) and Dickhut et al. (Figure 9 with finned outer wall (120); col. 4, lines 58-60; col. 6, lines 62-66; claim 10) teach 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lupke ‘478. with either one of Lupke ‘774 or Dickhut et al. and to have utilized cooling fins as claimed in the molding block of Lupke ‘478, as suggested by either one of Lupke ‘774 or Dickhut et al., for the purpose, as suggested by the references of facilitating cooling of the mold block during use.
As to claim 2, the combination of Lupke ‘478 with Lupke ‘774 (Figure 9 (70); col. 10, lines 32-33) and Dickhut et al. (Figure 9; col. 4, lines 58-60; col. 6, lines 62-66; claim 10) as set forth above suggests the fins are oriented to be generally parallel to a longitudinal axis of the mold.  Lupke ‘774 show as much explicitly in Figure 9 and one having ordinary skill would orient the fins in Dickhut et al. in such a claimed manner to achieve the desired cooling air flow effect through and across the fins.
As to claims 12 and 13, the combination teaches the split mold block of claim 1.  Further, Lupke ‘478 teach the mold block is utilized to corrugate pipes and has two series of mold blocks cooperating to form a moving mold tunnel as claimed (Figure 1 (16); col. 2, lines 1-16 and 36-68.  As to claim 13, the combination of Lupke ‘478 with Lupke ‘774 (Figure 9 (70); col. 10, lines 32-33) and Dickhut et al. (Figure 9; col. 4, lines 58-60; col. 6, lines 62-66; claim 10) as set forth above suggests the fins are oriented to be generally parallel to a longitudinal axis of the mold.  Lupke ‘774 show as much explicitly in Figure 9 and one having ordinary skill would orient the fins in Dickhut et al. in such a claimed manner to achieve the desired cooling air flow effect through and across the fins.


s 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (US 5,002,478) in view of Triplett et al. (US 6,719,942) and either one of Lupke (US 5,372,774) or Dickhut et al. (US 4,439,130), as applied to claims 1, 2, 12 and 13 above, and further in view of Liu et al. (CN207841876).
As to claims 3 and 14, the combination teaches and suggests the split mold block and corrugator as claimed.  Lupke et al. do not teach the split mold block further comprises a seal on the split face surface and a coupling apparatus located between an edge of the fins and the seal.
However, Liu et al. teach an analogous split mold block wherein the split mold block further comprises a seal on the split face surface and a coupling apparatus located between an edge of the mold block and the seal (Figure (31) (51) and (62) forming a seal and (72) and (73) forming a coupling apparatus).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lupke et al. and Liu et al. and to have included a seal and a coupling apparatus as claimed in the split mold block of Lupke et al., as suggested by Liu et al., for the purpose, as suggested by the references of facilitating sealing and alignment of the split mold blocks when in use for corrugating plastic pipe.  In combination, the split mold block would have a seal and a coupling apparatus as claimed located between and edge of the cooling fins of Lupke et al. and the seal.

Allowable Subject Matter
Claims 4, 8-11, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses analogous molding blocks or cooling means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742